Dismissed and Memorandum Opinion filed October 20, 2005








Dismissed and Memorandum Opinion filed October 20,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01036-CR
____________
 
COURTNEY PAUL
BOUTTE, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
177th District Court
Harris County,
Texas
Trial Court Cause No. 816,947
 

 
M E M O R A N D U M   O P I N I O N
In accordance with the terms of a plea bargain agreement with
the State, appellant was convicted of possession of between four and two
hundred grams of cocaine.  On August 18,
2005, the trial court sentenced appellant to confinement for two years in the
Institutional Division of the Texas Department of Criminal Justice and assessed
a $500 fine.  Appellant filed a pro se
notice of appeal.  We dismiss the
appeal.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed October 20, 2005.
Panel consists of Chief Justice
Hedges and Justices Yates and Anderson.
Do Not Publish C Tex. R. App.
P. 47.2(b).